Per Curiam.

A member of a partnership seeking to recover from a third party a debt due the partnership must bring the action on behalf of and for the benefit of the partnership and may not recover upon such an obligation individually. The *337cause of action resides in the partnership and not in one of its members. (Baron v. Lakow, 121 App. Div. 544.)
The order denying defendant’s motion to dismiss the complaint should accordingly be reversed, with $20 costs and disbursements to the appellant and the motion granted, with leave to plaintiff to serve an amended complaint within twenty days after service of a copy of the order to be entered herein, upon payment of said costs.
Cohn, Callahan, Peck and Van Voorhis, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant and the motion granted, with leave to the plaintiff to serve an amended complaint within twenty days after service of the order, with notice of entry thereof, on payment of said costs.